UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-169458 Minden Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 90-0610674 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) ank Drive Minden, Louisiana (Address of Principal Executive Offices) (Zip Code) (318) 371-4156 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Largeacceleratedfiler £ Acceleratedfiler £ Non-acceleratedfiler £ Smallerreportingcompany T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of April 30, 2011, 2,382,137 shares of the Registrant’s common stock were issued and outstanding. Explanatory Note Minden Bancorp, Inc. (“Minden Bancorp”) is a Louisiana corporation (the “Registrant” or the “Company”) and a savings and loan holding company which owns 100% of MBL Bank, which is a Louisiana-chartered community oriented building and loan association headquartered in Minden, Louisiana. On January 4, 2011, the “second-step” conversion of MBL Bank from a mutual holding company structure to the stock holding company structure pursuant to a Plan of Conversion and Reorganization was completed. Upon completion of the conversion and reorganization, Minden Bancorp became the holding company for MBL Bank and owns all of the issued and outstanding shares of MBL Bank’s common stock. In connection with the conversion and reorganization, 1,394,316 shares of common stock, par value $0.01 per share, of Minden Bancorp were sold in subscription and community offerings to certain depositors of MBL Bank and other investors for $10.00 per share, or $13.9 million in the aggregate, and 984,889 shares of common stock were issued in exchange for the outstanding shares of common stock of the federally chartered mid-tier holding company of MBL Bank, which was also known as Minden Bancorp, Inc. (“old Minden Bancorp”), held by the “public” shareholders of old Minden Bancorp (all shareholders except Minden Mutual Holding Company). Each share of common stock of old Minden Bancorp was converted into the right to receive 1.7427 shares of common stock of Minden Bancorp in the conversion and reorganization. Minden Bancorp is the successor to old Minden Bancorp and references to Minden Bancorp include references to old Minden Bancorp where applicable. Table of Contents PART I - FINANCIAL INFORMATION Page Item1- Financial Statements (Unaudited) 1 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3- Quantitative and Qualitative Disclosures About Market Risk 30 Item4- Controls and Procedures 30 PART II - OTHER INFORMATION Item1- Legal Proceedings 31 Item1A- Risk Factors 32 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3- Defaults Upon Senior Securities 33 Item4- (Removed and Reserved) 33 Item5- Other Information 33 Item6- Exhibits 33 Signatures 34 Table of Contents MINDEN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (in thousands, except shares and per share data) March31, December31, A S S E T S (Unaudited) Cash and noninterest-bearing deposits $ $ Interest-bearing demand deposits Federal funds sold Total cash and cash equivalents Investment securities: Securities held-to-maturity (estimated market value of $140-2010) - Securities available-for-sale, at estimated market value First National Banker’s Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $1,314- 2011 and $1,286-2010 Accrued interest receivable Premises and equipment, net Other real estate owned - 10 Prepaid and other assets Total assets $ $ 1 Table of Contents March31, December31, LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accrued interest payable Stock escrow liability - Other liabilities Total liabilities Commitments and contingent liabilities Stockholders' equity: Preferred stock-$.01 par value; authorized 10,000,000 shares-2011 and 1,000,000-2010; none issued-no rights/ - - preferences set by board Common stock-$.01 par value; authorized 40,000,000 shares-2011 and 4,000,000-2010; 2,382,137 shares issued and 2,382,137 shares-2011 and 2,379,205 shares- outstanding 24 15 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Unearned common stock held by Management Recognition and Retention Plan (MRRP) (8,738 shares-2011 and 10,628 shares-2010) ) ) Unallocated common stock held by ESOP (66,484- 2011 and 13,691 shares-2010 unreleased) ) ) Treasury stock-at cost (-0- shares-2011 and 89,434-2010) - ) Total stockholders' equity (1) Total liabilities and stockholders' equity $ $ Prior period per shares issued and outstanding figures were adjusted for comparability using the conversion ratio of 1.7427 due to completion of second step offering on January 4, 2011. 2 Table of Contents MINDEN BANCORP. INC. AND SUBSIDIARY Consolidated Statements of Income (in thousands, except per share data) ThreemonthsEnded March31,2011 March31,2010 (Unaudited) (Unaudited) Interest and dividend income: Loans, including fees $ $ Investments-taxable: Securities Mortgage-backed securities 95 Other 28 16 Total interest income Interest expense: Interest-bearing demand deposits and savings 86 Certificates of deposit Total interest expense Net interest income Provision for loan losses 30 30 Net interest income after provision for loan losses Noninterest income: Customer service fees Gain (loss) on sale of assets (1
